DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao WO_2014095299_A1 in view of Bravo “Transparent Superhydrophobic Films Based on Silica Nanoparticles” and Ebert USPA_20160075883_A1.
1.	Regarding Claims 1-4, 6-10, and 12, Tao discloses a composition for forming a superhydrophobic coating (Title; Page 15, Lines 13-16) that can comprise particles, solvent, and an oligomer (Abstract) upon a substrate (Claim 1) and a method thereof (Claim 17). Tao further discloses that said oligomer can be silica-based (Claim 12, Page 9, Lines 7-12; Table 3), while said particles can be silica (Page 7, Lines 14-18) with a size of preferably from 0.1 to 100 nm (Page 8, Lines 19-24). Tao further discloses that said coating has a transmittance of at least 80% (Page 15, Lines 18-20). Tao also discloses that after taking said coating suspension and coating said substrate, the solvent is allowed to evaporate and dried to form a durable coating (Page 22, Lines 14-17). 
2.	However, Tao does not disclose the claimed feature of having two sets of nanoscale silica particles with the claimed particle size relationship. Also, Tao discloses using glass substrates, but not the claimed polymeric substrate.
3.	Bravo discloses a process for forming superhydrophobic films of silica nanoparticles of various sizes on a substrate that results in optical transmission levels above 90% throughout most of the visible region of the spectrum (Abstract). Bravo further discloses using two different sizes of silica nanoparticles: 20 nm (corresponds to claimed first set of nano-scale silica particles) and 50 nm (corresponds to claimed second set of nano-scale silica particles) (Page 7294, Column 1, Last Paragraph), as is being claimed in instant Claims 2 and 8. Finally, Bravo discloses that using these differing sets of silica nanoparticles leads to the ability to optimize the level of surface roughness to achieve superhydrophobic behavior with limited light scattering (Abstract).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the silica nanoparticles, of Tao, by using two different sets of nanoscale silica particles, such as 20 nm and 50 nm, of Bravo. One of ordinary skill in the art would have been motivated in doing so to arrive at a coating that exhibits superhydrophobic behavior with limited light scattering.
5.	Ebert discloses methods of forming superhydrophobic optically transparent surfaces (Title) upon a substrate (Abstract). Ebert further discloses that while glass is the most common optical material for lenses, architectural windows, etc., transparent polymers such as polycarbonate and poly(methyl methacrylate) (corresponds to claimed limitations of Claims 1, 3, 4, 7, 9, and 10) are also of great engineering importance. Furthermore, that both PC and PMMA are used for wide-ranging applications such as aircraft canopies, bullet-proof windows, solar cell panels, laptop computer screens, and many high-performance optical, electronic and medical devices (paragraph 0004).
6.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the glass substrate, of Tao, by trying the use of PC and PMMA substrates, of Ebert. One of ordinary skill in the art would have been motivated in doing so to increase the utility of its invention on numerous other applications.
7.	Given that Tao in view of Bravo and Ebert suggest all of the claimed limitations, it would then be expected for it to inherently possess the property of its coating having the structural integrity sufficient to maintain the superhydrophobic nature of the superhydrophobic surface coating after a tape peel test. As well as exhibiting superior self-cleaning ability as compared to the untreated substrate, as is being claimed in instant Claims 1, 6, 7, and 12. The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
8.	Regarding Claims 5 and 11, Tao in view of Bravo and Ebert suggests that it can control its roughness (Bravo: Page 7294, 1st column, 1st paragraph). Thus, it would be expected for one of ordinary skill in the art to know how to vary the roughness based on end-user specifications. Applicants have not shown how having dual scale roughness results in unexpected and surprising properties. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        November 1, 2022